DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the communication filed on 08/01/2022.
Claims 1-3, 6-7, 9-17, 19-25, and 27-51 are presented for examination. Claim 1 has been amended. Applicant has cancelled claims 4-5, 8, 18, 26, and 52-55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6, 7, 9-15 , 19-25, 27, 29, 31, 33, 35-38, and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. U.S. Patent Application US 2005/0228719 A1 (hereinafter Roberts) in view of Aufricht et al. U.S. Patent Application US 2006/0036493 A1 (hereinafter Aufricht) and further in view of Dipaola et al. U.S. Patent Application US 2013/0297416 A1 (hereinafter Dipaola).
Regarding claim 1, Roberts teaches in connection with a mobile billboard messaging app including a computer database electronically storing merchant / advertiser and user information in communication with a software application running in a mobile device of the user (Fig. 11, Para. 0093, Online Promotion Service 102 may process information related to location and proximity data, such as Product/Service Promotions Database 140, Coupon Redemption Locations Database 142, User Profile Database 144, Map Database 146, and other information. Para. 0090, Online Promotion Service 102 may provide incentives, advertisements, alerts, or other information to a mobile user, such as User 104 (or a plurality of users), when the user travels within a defined region (i.e., a predetermined proximity to an associated point-of-sale facility).), the mobile device having a determined location means (Para. 0090, User location information may be conveyed to an online promotion service through a location identifying device (e.g., global positioning device) on Wireless Device 105.), a display screen (Para. 0099, Wireless Device 200 may display an incentive/promotion in Main Pane 210. Para. 0057. ) and Internet connectivity (Para. 0043, the electronic coupon data distribution may be carried out by connection to any readily accessible Internet site such as the World Wide Web. Para. 0057), the mobile billboard messaging app being operative to establish an Internet connection between the device and the mobile billboard messaging app software (Fig. 9, Para. 0043, Para. 0090), a method comprising the steps of:
a. providing a mobile billboard messaging app associated with software for download on at least one device that provides entry of user preferences associated with a user of the device (Para. 0057, the offline coupon data management routine file is loaded onto a fixed memory such as a hard disk drive on the user's computing device. Para. 0063, while viewing the coupons and advertisement, the user may select a desired coupon for further sorting, storage, printing or deleting and/or shopping list generation by selecting or “clipping” the coupon with the mouse or keyboard input. Para. 0096,  the user may provide details regarding the user's preferences and selections with respect to a particular category.);
b. providing entry means for at least one ad campaign to be entered by at least one advertiser on the computer database for electronically storing at least one message (Para. 0091-0092, the user may receive promotions and incentive information while the user is traveling from place to place or away from a stationary device, such as CPU 106. Wireless devices may include cell phones, pagers, PDAs, or other devices with global positioning capability. Para. 0089, while the user is in communication with a wireless device with global positioning capability, an online promotion service may notify the user of proximate point-of-sale facilities where the user may redeem an incentive, take advantage of a promotion, or perform other transactions.);
c. providing a radial distance entry means for determining a given radial distance from at least one location associated with at least one of the advertisers associated with said message (Para. 0102, the user may specify a radius of notification. For example, the user may request notification if the user is within 2 miles of a promotion/incentive. If a user travels on foot or by bike, the user may request a radius of notification in number of blocks or other form of measurement.  Para. 0105, at step 320, the online promotion service may receive a user-defined radius of notification and other notification restrictions. At step 330, the online promotion service may receive location information of point-of-sale facilities associated with particular promotions for products or services (advertisers associated with said message). At step 350, the online promotion service may generate one or more targeted promotions to a mobile user when the user travels within the radius of notification. This enables the user to take advantage of targeted or requested promotions while the user is within a close proximity to an associated point-of-sale facility.);
d. communicating with the device to determine the user's device location (Fig. 13, Para. 0105, at step 340, the mobile user's location identified by a global positioning system may be conveyed to the promotion service. The user location information may be transmitted via a cell phone, a PDA, a pager or other device.);
e. determining if the user's device location is within the given radial distance from at least one location associated with at least one of the advertisers associated with said message (Para. 0105, at step 350.); 
f. checking to determine if at least one user preference correlates with the message within the given radial distance from the location (Para. 0105, the promotions can be targeted to the users based on the profile information received at step 310. Para. 0028, the targeted promotions are based on the user provided profile information.);
g. displaying a notification of the message on the device (Para. 0099, Fig. 12);
h. the Internet connection between the device and the mobile billboard messaging app software being automatic and the location being periodically refreshed (Para. 0105, the targeted promotion information sent to the user's mobile device changes as the device moves. Therefore, the location is being periodically refreshed. The online promotion service receives location information and generates targeted promotions automatically using the communications data link, internet, described in Para. 0043.); and
j. the message being displayed on the device when the device is within a radius of a location associated with the message (Para. 0099-0102, the promotion notification includes the Wireless Device 200 displaying an incentive/promotion in Main Pane 210. The user can specify a radius of notification from an establishment in order to receive incentives.)
k.) said selection of the mobile billboard messaging app being operative to establish an Internet connection between the device and the advertiser, thereby scanning the GPS location and providing the message related to the user's preferences within the given radial distance range from the advertiser's location (Para. 0089, Fig. 11 is a schematic block diagram illustrating a system for electronic delivery of incentive information (providing the message) based on a mobile user's proximity to an associated point-of-sale facility according to an embodiment.  A user may request incentive or promotion information with respect to a particular product or class of products (the user's preferences).  The user is notified of targeted promotion information by the Online Promotion Service (established Internet connection) while the user is mobile and when the user is located within a proximate distance from a point-of-sale facility), and
I.) said location identifying technology being operative to run on the background of said device and leverage the device network connection… (Para. 0090, user location information may be conveyed to an online promotion service through a location identifying device (e.g., global positioning device) on Wireless Device 105. Global Positioning System 150 may maintain data regarding the real-time location of a user in communication with Wireless Device 105.).
whereby the message is triggered when the device enters within the given radii from the advertiser or when an event is activated by the system, and when triggered provides relevant advertisements for purchase of goods and services of the advertisers or sponsors related to the user preferences (Para. 0099-0102, the promotion notification includes the Wireless Device 200 displaying an incentive/promotion in Main Pane 210. The user can specify a radius of notification from an establishment in order to receive incentives.).

Roberts does not teach i.) the message being generated after a preselected period of time upon entry within the given radial distance. 
However, Aufricht teaches i.) the message being generated after a preselected period of time upon entry within the given radial distance (Para. 0179, the location specific interactive advertisements may be displayed on handheld devices in a time delayed mode of operation. Para. 0184, the delay can be controlled by the user of the device). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to include i.) the message being generated after a preselected period of time upon entry within the given radial distance, as taught by Aufricht, for the purpose of allowing the user to receive valuable incentive information when the user is conveniently situated to an associated facility (Roberts, Para. 0028). 

Roberts also does not teach first checking whether GPS of the device is on and executing same, however if the GPS is off then location is determined via cellular location cell tower communication. 
However, Dipaola teaches first checking whether GPS of the device is on and executing same, however if the GPS is off then location is determined via cellular location cell tower communication(Para. 0044-0045, the system may use a conventional GPS, or Cellular tower and/or WI-FI triangulation via the internet to determine the location of the mobile electronic device. The mobile electronic device 24 may utilize a cellular network, a WI-FI network, or a wireless local area network (WLAN) such as, for example, first and second networks 32, 36, in addition to or in lieu of the GPS 28 to determine the global coordinates of the mobile electronic device 24.) 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to include first checking whether GPS of the device is on and executing same, however if the GPS is off then location is determined via cellular location cell tower communication, taught by Dipaola, so that a user may receive promotion information based on the location of the user’s cell phone (Roberts, para. 0091). 

Regarding claim 2, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above; Roberts further teaches wherein the device is a mobile phone or smartphone (Para. 0091).

Regarding claim 3, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above; Roberts further teaches wherein the device is a mobile tablet (Para. 0091).

Regarding claim 6, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above;  Roberts does not teach wherein no fee is paid by the user of the device. 
However, Aufricht teaches wherein no fee is paid by the user of the device (Paras. 0155 and 0211, the business models for displaying advertisements requires a fee to be paid by the advertiser presenting the content on the mobile device). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include a system in which the advertising company pays a fee to present their content but the user of the device does not pay a fee, as taught by Aufricht, as part of the business model (Para. 0155).

Regarding claim 7, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above;  Roberts does not teach wherein a fee is paid by said user of said device for a premium account with said system, wherein said premium account includes advanced functionality associated with said user preferences. 
However, Aufricht teaches wherein a fee is paid by said user of said device for a premium account with said system, wherein said premium account includes advanced functionality associated with said user preferences (Para. 0159, an embodiment in which the user can pay a fee to receive the advanced functionality of displaying informational messages to a user’s device such as alternative travel routes in the event of a traffic backup). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include wherein a fee is paid by said user of said device for a premium account with said system, wherein said premium account includes advanced functionality associated with said user preferences, as taught by Aufricht, for the purpose of generating revenue when an advertiser is not paying to present the displayed information.

Regarding claim 9, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above; Roberts further teaches wherein said location identifying technology comprises GPS technology (Para. 0090, location information may be conveyed to an online promotion service through a location identifying device (e.g., global positioning device) on the Wireless Device).

Regarding claim 10, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above;  Roberts does not teach wherein said location identifying technology comprises cell tower location technology. 
However, Dipaola teaches wherein said location identifying technology comprises cell tower location technology (Para. 0044, Cellular tower and/or WI-FI triangulation via the internet may be utilized to determine the location of the mobile electronic device). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include wherein said location identifying technology comprises cell tower location technology, as taught by Dipaola, so that a user may receive promotion information based on the location of the user’s cell phone (Roberts, para. 0091).

Regarding claim 11, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the given radial distance ranges from about 2 miles to 30 mile radius (Para. 0102, Para. 0105 at step 320 the radius of notification is user-defined).
Regarding claim 12, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the given radial distance ranges from about 5 miles to 20 mile radius (Para. 0102, Para. 0105 at step 320 the radius of notification is user-defined).

Regarding claim 13, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the given radial distance ranges from about 3 miles to 10 mile radius (Para. 0102, Para. 0105 at step 320 the radius of notification is user-defined).

Regarding claim 14, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein said radius is a home location radius set relative to said user's home location (Para. 0102, user may specify a local region for which they receive notifications).

Regarding claim 15, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein said radius is a personal radius set relative to the mobile device itself (Para. 0102, user may request a notification if they are within a certain radius of a promotion incentive). 

Regarding claim 19, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the message is an advertisement for goods or services (Para. 0090, Para. 0094).

Regarding claim 20, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the message is a promotional message (Para. 0090, Online Promotion Service 102 may provide incentives, advertisements, alerts, or other information to a mobile user. Para. 0094).

Regarding claim 21, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the user preferences comprise gender, age, hobbies, and interests (Para. 0093, 0096, the user profile may include hobbies, categories of interest, and other information. The gender and age limitations in the claim serve as nonfunctional descriptive material).

Regarding claim 22, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein said advertiser message comprises promotions, deals and / or coupons (Para. 0090, Online Promotion Service 102 may provide incentives, advertisements, alerts, or other information to a mobile user. Para. 0094).

Regarding claim 23, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein said location identifying technology provides global positioning location via longitude and latitude (Para. 0090, the given example of a Global Positioning System is a device that uses longitude, latitude and altitude to identify location).

Regarding claim 24, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts does not explicitly teach wherein said Internet connection between said device and said mobile billboard messaging icon software for downloading data onto said device is provided by way of a data feed execution.
However, Aufricht teaches wherein said Internet connection between said device and said mobile billboard messaging icon software for downloading data onto said device is provided by way of a data feed execution  (Para. 0047-0048, the sync operation of the invention includes various synchronization processes that can collect data from the Internet to a server, and to the client. Para. 0157, the method 500 could operate in a time delayed mode of operation where the advertisements are downloaded to the user's device when the user performs a sync, and then subsequently displayed. Para. 0166, in embodiments the advertisements are downloaded to the user's device when the user performs a sync, and then subsequently displayed. Para. 0170). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include wherein said Internet connection between said device and said mobile billboard messaging icon software for downloading data onto said device is provided by way of a data feed execution, as taught by Aufricht, for the purpose of downloading coupon data from an online service provider to the coupon database (Roberts, para. 0053).

Regarding claim 25, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts does not explicitly teach wherein a data feed execution is set to automatically take place at least once during a 24 hour period. 
However, Aufricht teaches wherein a data feed execution is set to automatically take place at least once during a 24 hour period (Para. 0157, 0189, the communication between the user’s mobile device and the server can be continuous for real time operation, or dependent upon the user syncing the device for a delayed mode of operation). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include wherein a data feed execution is set to automatically take place at least once during a 24 hour period, as taught by Aufricht, to allow for the updating of coupon data stored in the user's remote computer without required interaction from the user if the user is online (Roberts, para. 0026).

Regarding claim 27, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein said radius is a Home Location Radius based on a user's home location or selected location (Para. 0102, user may specify a local region for which they receive notifications).

Regarding claim 29, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches a method for providing a mobile billboard messaging app as recited by claim 1 comprising an alert radius based on said mobile device location (Para. 0102 and para. 0105, the radius of notification is dependent on the location information of the mobile device, such as a cell phone, a PDA, a pager or other device).


Regarding claim 31, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the mobile billboard app message app website and the main database reside in a high-availability hosted environment, such as Cloud services. (Para. 0043, the preferred embodiment of a central located repository of electronically stored coupon data is an online service provider. The term online service provider refers to any computer-based information service provider which is accessible by a remote personal computer user via a communications data link. This would include high-availability hosted environments.)

Regarding claim 33, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts does not explicitly teach wherein the ad campaign data is sent to the mobile billboard mobile application by way of regular nightly feeds. 
However, Aufricht teaches wherein the ad campaign data is sent to the mobile billboard mobile application by way of regular nightly feeds (Para. 0047 – 0048, a sync operation can exchange, interact, create, and remove data from a sever to a client. Para. 0157, the communication between the user’s mobile device and the server can be continuous for real time operation, or dependent upon the user syncing the device for delayed operation). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include sending ad campaign data to the mobile billboard mobile application by way of regular nightly feeds, as taught by Aufricht, to allow for the updating of coupon data stored in the user's remote computer without required interaction from the user if the user is online (Roberts, para. 0026).

Regarding claim 35, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein a first level of navigation is provided that generates a notification window that pops-up or alerts the user when the app detects the user's device within a location range having active ad campaigns (Para. 0099, Fig. 12 the alert is displayed in the Main Pane 210), and wherein a second level of navigation is provided that displays the messages as deals (Para. 0099, the Incentive Information Page 220).

Regarding claim 36, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein a first level of navigation is provided that generates a notification window that pops-up or alerts the user when the app is triggered (Para. 0099, Fig. 12, the alert is displayed in the Main Pane 210), and wherein the first level navigation includes tabs having the ability to launch the application and display deals, store or keep deals, or delete or ignore deals. (Para. 0099, the promotion notification of Fig. 12 has the ability to display, store, and keep the deals. It can be reasonably interpreted that the system is also capable of ignoring and deleting the deals).

Regarding claim 37, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches a deals summary link setting forth the messages to the user. (Para. 0099, Fig. 12, the wireless device displays a tab that can be selected to display more information)

Regarding claim 38, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the deals summary link includes all active and non-expired deals. (Para. 0099, Fig. 12, the wireless device may display a tab that can be selected to display more information)

Regarding claim 40, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches a merchant "Home Page" with links to a "Dashboard" tab, "Create Campaign" tab, "Account" tab, "Register" tab, "How it Works" tab, "For Consumers" tab, and a "Help" tab.  (Para. 0099, Fig. 12, the wireless device displays a Main Pane, which includes links that can be selected to display more information.  Even though the text of the links in Roberts have different wording than that in the instant application the claim is anticipated Roberts. The United States Patent and Trademark Office (USPTO) need not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate. See ln re Gulack, 703 F.2d 1381, 1386 (Fed. Cir. 1983; In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); and ln re Lowry, 32 F.3d 1579, 1583-84 (Fed. Cir. 1994). In the instant application, the texts on the linked tabs are non-functional descriptive materials that are not given patentable weight.)

Regarding claim 41, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the "Dashboard" tab includes active campaigns, current running ad campaigns, past campaigns, completed campaigns and canceled campaigns, and report tools. (Para. 0099, Fig. 12, the wireless device displays a Main Pane, which includes links that can be selected to display more information.)

Regarding claim 42, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the method includes linking to social media links, email and text messaging tools. (Para. 0099, Fig. 12, the wireless device displays a Main Pane, which includes links that can be selected to bring the user to other pages.) 

Claims 16, 17, 28, 32, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Aufricht in view of Dipaola and further in view of Stewart et al. U.S. Patent US 6,414,635 B1 (hereinafter Stewart).
Regarding claim 16, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. The combination does not explicitly teach wherein said radius is an advertiser's radius (advertiser's circle; or campaign radius) set by the advertiser wherein the advertiser can control the display of the ad based on the advertiser's deal local radius. 
However, Stewart teaches wherein said radius is an advertiser's radius (advertiser's circle; or campaign radius) set by the advertiser wherein the advertiser can control the display of the ad based on the advertiser's deal local radius (Col. 25 lines 50 – 54, targeted advertising may be provided based on the location and demographic information of the mobile user. Col. 25 lines 55-57, the system detects the geographic information of the user’s mobile device. Step 1220, Col. 25 lines 58 – 63, the advertiser makes the determination as to which advertisement to send to the user’s device based on the geographic location of the device).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include wherein said radius is an advertiser's radius (advertiser's circle; or campaign radius) set by the advertiser wherein the advertiser can control the display of the ad based on the advertiser's deal local radius, as taught by Stewart, for the purpose of presenting targeted advertisements to a mobile user when the user travels within the radius of notification (Roberts, para. 0105).

Regarding claim 17, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above; Roberts further teaches wherein a logic includes separate radius logics comprising: 1) radius one: a home location radius set relative to said user's home location (Para. 0102); 2) radius two: a personal radius set relative to the mobile device itself (Para. 0102). The combination does not explicitly teach 3) radius three: an advertiser's radius (advertiser's circle; or campaign radius) set by the advertiser wherein the advertiser can control the display of the ad based on the advertiser's deal local radius in relation to either radius one or radius two. 
However, Stewart teaches 3) radius three: an advertiser's radius (advertiser's circle; or campaign radius) set by the advertiser wherein the advertiser can control the display of the ad based on the advertiser's deal local radius in relation to either radius one or radius two (Col. 25 lines 50 – 54, targeted advertising may be provided based on the location and demographic information of the mobile user. Col. 25 lines 55-57, the system detects the geographic information of the user’s mobile device. Step 1220, Col. 25 lines 58 – 63, the advertiser makes the determination as to which advertisement to send to the user’s device based on the geographic location of the device). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the logic of the billboard messaging app system to include 3) radius three: an advertiser's radius (advertiser's circle; or campaign radius) set by the advertiser wherein the advertiser can control the display of the ad based on the advertiser's deal local radius in relation to either radius one or radius two, as taught by Stewart, for the purpose of presenting targeted advertisements to a mobile user when the user travels within the radius of notification (Roberts, para. 0105).

Regarding claim 28, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. The combination does not explicitly teach the method comprising at least one Campaign Radius. 
However, Stewart teaches the method comprising at least one Campaign Radius (col. 25 lines 55-57, the system detects the user’s mobile device. Step 1220, Col. 25 lines 58 – 63, the advertiser makes the determination as to which targeted advertisement to send to the user’s device based on the geographic location of the device being within the radius of detect). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the mobile billboard messaging app to include at least one campaign radius wherein the advertiser can control the display of the ad based on the user’s location, as taught by Stewart, for the purpose of presenting targeted advertisements to a specific user based on geographic location (Roberts, para. 0105).  

Regarding claim 32, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above; Roberts further teaches the ad data includes ad details (Para. 0093 – 0094), merchant names (Para. 0094), and target audience criteria (Para. 0098).  The combination does not explicitly teach that the ad data includes campaign radius, and number of impressions. 
However, Stewart teaches the ad data includes campaign radius (col. 26 lines 43 – 46, a system that detects the user’s mobile device, and Step 1220, Col. 26 lines 60 – 63, the system makes the determination as to which advertisement to send to the user’s device based on the geographic location of the device), and number of impressions (Col. 27 lines 37 – 40, the system may allow for limiting the distribution of advertisements in order to limit royalty payments). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app ad campaign data to include campaign radius and number of impressions, as taught by Stewart, for the purposes of presenting targeted advertisements to a mobile user when the user travels within the radius of notification (Roberts, para. 0105).

Claim 30 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Aufricht in view of Dipaola and further in view of Touloumtzis U.S. Patent 8,823,507 B1 (hereinafter Touloumtzis).
 
Regarding claim 30, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. Roberts further teaches wherein the mobile billboard messaging app system provides an […] alert  an audible alert when the user is within the given radial distance range and the user preferences are matched with the advertiser's location (Para. 0090, the Online Promotion Service may provide an alert to a mobile user when they travel within a defined region, and may present targeted promotion information).
The combination does not explicitly teach the system providing an audible alert to the user.
However, Touloumtzis teaches the system providing an audible alert to the user (Col. 2:11-21, notification alerts are often displayed to users on a display element of a computing device to notify a user of events, such as social media messages or updates, breaking news, calendar reminders and the like. The notification alerts often include a visual identifier, such as a banner, a popup window, an application annotation, and the like, that usually includes textual information describing the event. Additionally, an audible sound can be generated, such as an audible tone, a ringtone, or computer-generated speech to catch a user's attention. These notification alerts are often automatically pushed to a user's device). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include the system providing an audible alert to the user, as taught by Touloumtzis, for the purpose of providing a user with a promotion or incentive notification regarding a particular product or type of product (Roberts, Para. 0101).

Claims  34, 43 – 48, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Aufricht in view of Dipaola and further in view of Forbes U.S. Patent Application US 2011/0153432 A1 (hereinafter Forbes).
Regarding claim 34, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. The combination does not explicitly teach wherein upon starting the method, the advertiser/merchant logs in to a mobile billboard web site and selects a Create Ad Campaign link, wherein the advertiser completes a New Ad Campaign to create the Ad Campaign form link, and wherein the New Ad Campaign is downloaded to the mobile application on a next feed cycle. 
However, Forbes teaches wherein upon starting the method, the advertiser/merchant logs in to a mobile billboard web site and selects a Create Ad Campaign link, wherein the advertiser completes a New Ad Campaign to create the Ad Campaign form link (Para. 0037, a Create Placement menu for the advertiser is used to create the ad campaign, and specify how the Content Advertising Module will be deployed for the advertiser server campaign, Para. 0035, the Create Placement menu is designed to be used on third party advertising exchange websites), and wherein the New Ad Campaign is downloaded to the mobile application on a next feed cycle (Para. 0024 – 0025, the Content Advertising Module that is created is network transportable for transmission across the internet). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include wherein upon starting the method, the advertiser/merchant logs in to a mobile billboard web site and selects a Create Ad Campaign link, wherein the advertiser completes a New Ad Campaign to create the Ad Campaign form link, and wherein the New Ad Campaign is downloaded to the mobile application on a next feed cycle, as taught by Forbes, for the purpose of creating targeted coupons with tailored incentives for each user (Roberts, Para. 0017).

Regarding claim 43, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. The combination does not explicitly teach wherein only registered advertisers can create ad campaigns, wherein the creation of the campaign includes an electronic fillable form having an Account Number associated with the advertiser corresponding to the advertiser's account name, ad Title to be displayed to the user(s) in the popup notification on the mobile device, Ad Details, a Discount/Coupon Code entry, Campaign Central Location entry, ad campaign reference point for defining campaign radius, and a Campaign Model which determines the whole logic if an ad is displayed to a user or not. 
However, Forbes teaches wherein only registered advertisers can create ad campaigns, wherein the creation of the campaign includes an electronic fillable form having an Account Number associated with the advertiser corresponding to the advertiser's account name, ad Title to be displayed to the user(s) in the popup notification on the mobile device, Ad Details, a Discount/Coupon Code entry, Campaign Central Location entry, ad campaign reference point for defining campaign radius, and a Campaign Model which determines the whole logic if an ad is displayed to a user or not (Para. 0036-0037, a Create Placement Menu for the advertiser is used to specify how the Content Advertising Module will be deployed for an advertiser server campaign. The user enters data in category fields that can be configured to include campaign details, and identification fields. In the instant application, the text on the fillable form is non-functional descriptive material that is not given patentable weight. Forbes also teaches that the generated Campaign Advertising Module is targeted to users based on the users’ particular interests.)
  Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include wherein only registered advertisers can create ad campaigns, wherein the creation of the campaign includes an electronic fillable form having an Account Number associated with the advertiser corresponding to the advertiser's account name, ad Title to be displayed to the user(s) in the popup notification on the mobile device, Ad Details, a Discount/Coupon Code entry, Campaign Central Location entry, ad campaign reference point for defining campaign radius, and a Campaign Model which determines the whole logic if an ad is displayed to a user or not, as taught by Forbes, for the purpose of enabling incentive distributors to convey information related to promotions and incentives to a targeted individual or group with similar or common interests. (Roberts, para. 0098).

Regarding claims 44 - 48, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. The combination does not explicitly teach a method for providing a mobile billboard messaging app wherein at a minimum, each registered merchant/advertiser must have at least one Campaign Account; comprising at least one Campaign Model including a Standard Model; comprising at least one Campaign Model including a Non-location Campaign Model; comprising at least one Campaign Model including a Tag-Along Campaign Model; or comprising at least one Campaign Model including a Around the Neighborhood Campaign Model. 
However, Forbes teaches that (Para. 0021 – 0022, advertisers can create different advertising campaigns to target different sets of users based on interests; Para. 0037, Fig.4 the content advertising module (CAM) can be configured to include the name of the campaign Item 56, as well as other categories. In the instant application, the names of the campaign models are non-functional descriptive materials that are not given patentable weight. 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include each registered merchant/advertiser having at least one Campaign Account; comprising at least one Campaign Model including a Standard Model; comprising at least one Campaign Model including a Non-location Campaign Model; comprising at least one Campaign Model including a Tag-Along Campaign Model; or comprising at least one Campaign Model including a Around the Neighborhood Campaign Model, as taught by Forbes, for the purpose of enabling advertisers to convey information related to promotions and incentives to a targeted individual or group with similar or common interests. (Roberts, para. 0098).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Aufricht in view of Dipaola and further in view of Pyhalammi et al. U.S. Patent Application US 2008/0010133 A1 (hereinafter Pyhalammi).
Regarding claim 39, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. The combination does not explicitly teach the method comprising a settings preference tab link wherein the user can configure preferences, such as demographic information, preferred stores, hobbies, and interests. 
However, Pyhalammi teaches comprising a settings preference tab link wherein the user can configure preferences, such as demographic information, preferred stores, hobbies, and interests (Para. 0046 – 0047, user profiles can be displayed on a mobile device that include user name, age, gender, citizenship, residence, income, and interest. The profiles can also identify any widgets associated with the user’s device related to purchases such as concerts, plays, sporting events, etc.).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include a settings preference tab link wherein the user can configure preferences, as taught by Pyhalammi, for the purpose of gathering information relating to user preferences in order to target advertisements based on a user profile (Roberts, para. 0096).

Claims 49 – 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Aufricht in view of Dipaola in view of Forbes and further in view of Pyhalammi.
Regarding claims 49 and 50, the combination of Roberts, Aufricht, and Dipaola teaches all of the limitations of claim 1 above. The combination does not explicitly teach comprising at least one Campaign Model including a Tag-Along Campaign Model Bidding "War"; or wherein the Tag-Along Campaign Model Bidding "War" allows merchants/advertisers to bid/outbid competitors or other advertisers to either stop them from using the Tag-Along Campaign model to "tag-along" their ad campaigns, or bid/outbid them so they can "tag-along". 
However, Forbes teaches that advertisers can create different advertising campaigns to target different sets of users (Forbes, Para. 0021 – 0022; Para. 0037, Fig.4 Item 56).  Pyhalammi teaches that advertisers may compete to have their advertisements transmitted to a user’s mobile device (Pyhalammi, Para. 0043), and that the server is responsible for determining which advertisements are ultimately transmitted to the user (Para. 0044). Pyhalammi also teaches that the server may specify which widgets displayed on the user’s mobile device are system widgets that can display advertisement information from a variety of sources, and which widgets are linked to particular advertisers or advertising category (Para. 0045). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the billboard messaging app to include comprising at least one Campaign Model including a Tag-Along Campaign Model Bidding "War"; or wherein the Tag-Along Campaign Model Bidding "War" allows merchants/advertisers to bid/outbid competitors or other advertisers to either stop them from using the Tag-Along Campaign model to "tag-along" their ad campaigns, or bid/outbid them so they can "tag-along", as taught by Forbes and Pyhalammi, for the purpose of presenting advertisements to users based partially on the users’ interests (Forbes, Para. 0022, Pyhalammi, Para. 0044).

Regarding claim 51, Roberts further teaches wherein the event triggering activation of the system includes checking to determine if at least one user preference correlates with the message without regard for the device location. (Para. 0100, the user may specify the category or type of incentives that they would like to be notified of.  Para. 0101, the user may request incentive notifications for a particular product or type of product. Para. 0102, the user can specify a commuting route, or a local region, as part of their radius of notification without regard to the location of the user’s mobile device.)

Response to Arguments
Applicant’s remarks/arguments filed on 07 Feb. 2022, with respect to claims 1-3, 6-7, 9-17, 19-25, and 27-51, have been fully considered.
With regard to claim rejections under Claim Rejections - 35 USC § 101
Argument One
Applicant argues that the current claims recite a method for providing a mobile billboard messaging app including a computer database electronically storing merchant/advertiser and user information in communication with a software application running in a mobile device of the user, thereby obviating this rejection under 35 U.S.C. §101. As such, the current claims are no longer directed to an abstract idea, but rather to a system having various components. Specifically, applicant’s invention, as recited by the current claims, is directed to a method for providing a mobile billboard messaging structure and platform that communicates with a Smartphone, tablet or mobile device, or stationary device, having Internet connectivity and a GPS determined location, to display a mobile app. In turn, the mobile app displays messages targeted to a user’s preferences from an advertiser on the display of a user’s devices, such as smartphone or tablet, having Internet and GPS connectivity when the user device is within a preselected vicinity from the advertiser’s location. Therefore, it is not accurate to characterize applicant’s method as being directed to “abstract ideas.” 
Applicant’s argument is persuasive, and the rejection is withdrawn.
 The applicant’s amended independent claim 1 is not directed to a judicially excluded subject matter under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The claims are directed to a device that includes the technological features to allow for providing a message or advertisement to a user, and are therefore not directed to an abstract idea.

With regard to claim rejections under Claim Rejections - 35 USC § 103 
Argument One
Applicant argues that the method, as recited by current claim 1, is directed to a structure and platform for executing a mobile billboard messaging structure and platform that communicates with a Smartphone, tablet or mobile device, or stationary device, having Internet connectivity and a GPS determined location, to display a mobile app. In turn, the mobile app displays messages targeted to a user’s preferences from an advertiser that are downloaded to the device during a nightly “feed” of data from the System’s web component. The downloaded messages reside on the user’s device, such as a smartphone or tablet having Internet and GPS connectivity, and are displayed thereon only after a preselected period of time upon entry of the user device within a preselected vicinity from the advertiser’s location. Preferences include, inter alia, male, female, age group, types of products or services needed, as well as the distance of the advertising location from the mobile user GPS location or, where the GPS is non-active, distance is determined by cellular / mobile device location via cell towers.
The combined teachings of Roberts and Aufricht does not teach, disclose, or suggest a method wherein: (i) a GPS coordinate location of the device is used to identify advertiser’s locations within a preselected distance that correlate with user’s preferences; (ii) where the GPS is non-active, location can be determined by way of cell tower transmission location technology; (iii) where a correlation is found, at least one message from the advertiser that was previously downloaded (at a time when communication is robust) is triggered after a preselected period of time (when communication may not be robust) and displayed on the user’s Smartphone or tablet device when the device enters within the given distance from the advertiser or upon an event being activated by that distance; and (iv) when triggered, the messaging app provides relevant real-time promotions, deals and coupons for purchase of goods and services of the advertisers or sponsors related to the user preferences; whereby the mobile billboard messaging app displays target messages based on both the user’s specific preferences and the user’s geographical real-time location, as called for by amended claim 1. In this respect, the Aufricht reference does not add to the Roberts teaching and cannot be properly combined therewith to render obvious the subject matter defined by amended claim 1. The advantageous procedural features inherent to the method of amended claim 1 and the advantages they afford are not disclosed or suggested by the teachings of Roberts or Aufricht. Moreover, the Aufricht reference was merely cited by the Examiner for its teachings that pertain to a delayed time period. For these reasons, it is respectfully submitted that the shortcomings of Roberts are not overcome by the teachings of Aufricht and the combined teachings of these references cannot be properly applied to render obvious the subject matter of amended claim 1.
This argument is persuasive, and the rejection is withdrawn. However, upon further consideration, a new grounds of rejection is made under 35 USC 103 in view of Roberts, Aufricht, and Dipaola.
Roberts teaches that the Online Promotion Service provides relative targeted promotions to a user based on the user’s real-time location (Para. 0090), and the notifications are dependent on the user being within a predetermined distance from a facility that honors the promotion  (para. 0101).  Roberts also teaches that the notification may be triggered partially based on the user’s specified preferences (paras. 0100-0102). Aufricht teaches that the advertisements are downloaded to the user’s device when the user performs a periodic synch (para. 0157), and the system having a time delay before displaying the downloaded advertisements (para. 0166). Dipaola teaches a system that determines the location of a mobile device using  a conventional GPS system, or by utilizing a cellular network triangulation in lieu of the GPS (para. 0044-0045). The combination of Roberts and the secondary references of Aufricht, and Dipaola provide targeted promotions to the mobile user when they travel within a predetermined distance of a point-of-sale facility, as taught by Roberts and claimed in the independent claim of the present invention.  
Furthermore,  the Forbes reference teaches that advertisers can create different advertising campaigns to target different sets of users (Para. 0021 – 0022; Para. 0037).  Pyhalammi teaches that advertisers may compete to have their advertisements transmitted to a user’s mobile device (Pyhalammi, Para. 0043), and that the server is responsible for determining which advertisements are ultimately transmitted to the user (Para. 0044). Pyhalammi also teaches that the user profiles can be displayed on a mobile device that include user name, age, gender, citizenship, residence, income, and interest, and the profiles can also identify any widgets associated with the user’s device related to purchases (Para. 0046-0047).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/           Examiner, Art Unit 3682                                                                                                                                                                                             
/GAUTAM UBALE/Primary Examiner, Art Unit 3682